Citation Nr: 1611012	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran represented by:     Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981, October 1987 to February 1988, October 1992 to January 1993, and from March 2003 to August 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Lincoln Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in St. Louis, Missouri, currently has jurisdiction of the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a November 2010 statement, the Veteran expressed disagreement with the denial of service connection for sleep apnea in a September 2010 rating decision of the RO.  Because the filing of a notice of disagreement initiates appellate review, the Board remanded the claim in December 2012 for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO issued a statement of the case and the Veteran filed his substantive appeal in January 2013.  In the substantive hearing, the Veteran requested a hearing before the Board, which has not occurred.  The Veteran reaffirmed in March 2016 that he wished to have a video hearing.

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:
Schedule the Veteran for a hearing on the issue of service connection for sleep apnea, to be conducted via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice must be provided to the Veteran and his representative

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


